Title: To James Madison from William C. C. Claiborne, 15 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


15 July 1804, New Orleans. “Scarcely a week passes by, but something occurs to create anxiety, and to occasion me trouble.
“On yesterday, in commemoration of the destruction of the Bastile a number of Frenchmen assembled to pass the day in joy and festivity. They hoisted the French flag and sung their favourite national songs. The waving of the flag excited the jealousy of the Americans, and it required some address to prevent their taking it down by violence: they were told that indulgences of a similar kind were allowed to foreigners in the United States, and that the Americans when abroad very frequently on the 4th. July unfurled the Standard of their country and drank to her prosperity. My interference had the desired effect and the day passed away without disturbance. Many years will elapse before the strong partiality of the Louisianians for their Mother Country will be effaced: this partiality is not confined to the emigrants from France, it seems to be infused more or less into all the descendants of Frenchmen.”
